Resumption of the session
Ladies and gentlemen, I wish you all a very happy New Year, and declare resumed the session of the European Parliament adjourned on Friday 19 December 1997.
Approval of the Minutes
The Minutes of 19 December 1997 have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, at the start of our last Parliamentary part-session, various Members from various political groups condemned the murder of José Luis Caso, a local councillor in the Basque Country. Also during that week, this House received a visit from the family of another local councillor, Miguel Ángel Blanco, who was also murdered some months previously, 48 hours after having been kidnapped.
On Friday, Mr President, José Ignacio Iruretagoyena, a local councillor in Zarautz, was murdered. All of them were Basques, "guilty' of having been democratically elected to represent their people - the Basque people.
In recent days there have also been acts of terrorism in other regions of the European Union. People are demanding that we, the representatives of the European peoples, should not just issue a condemnation, Mr President, but also commit ourselves to initiative and to boosting Community policies to combat terrorism. What is at stake is the most basic of all human rights, Mr President: the right to live.
Mr President, I do not want to spend too much time on this, but obviously, the loss of a human life - the despicable murder of a representative of the Partido Popular , Mr Iruretagoyena, in Zarautz last week - means that we in the Group of the Party of European Socialists are forced to repeat our condemnation of this type of act. Europe needs to develop an awareness of pacifist issues, in order to avoid a repetition of such acts.
The Spanish people have repeatedly held demonstrations on this question. I believe that the rest of Europe supports us, as do the governments of the European countries, in our struggle against terrorism. Let us hope that in the building of Europe such acts - which are totally unjustified - can be completely eradicated.
Mr President, ladies and gentlemen, it is painful to have once again to begin one of our part-sessions by reminding ourselves that, using the force of the word, we are pitted against the force of arms and the force of murder.
Once again, Mr President, intolerance, violence and fascism have destroyed a life. The destruction of a life is always painful, but this was the life of a democratic representative of the people. It is a double murder: the murder of an individual and the murder of democracy.
However, I would like to take this opportunity to say that there is an ample majority in the Basque Country who are opposed to violence and fascism. They are witnesses to the fact that in the Basque Country and in Spain all opinions can be upheld, through democracy and coexistence. We have to tell the fascist minorities that we have already experienced fascism this century, disguised as the Right and also as the Left, and it does not fool us when it comes disguised as nationalism.
We respect the wish of each and every people to defend their identity, as long as it is done by democratic means.
Mr President, as a Member representing the Basque Country, I should also like to comment: firstly to express support for the family of the murdered man, José Ignacio Iruretagoyena, and also, on behalf on my party, for members of the Partido Popular , to which he belonged. However, he was not just a member of that party; he was an elected representative of the Basque people. Therefore, not only has ETA committed the heinous act of murdering an individual, but it has also committed the additional crime of killing a representative of the people.
Nobody - not even ETA - can succeed in silencing the voice and the will of a people, not even using guns and bombs. So, besides expressing support for our colleagues in the Partido Popular and for the victim's family, I would also like to end on a note of hope: the voice of the people, democracy, liberty and human dignity can in the end defeat violence, bombs and guns. Thank you very much, Mr President.
Mr President, the Group Union for Europe fully agrees with the comments just made by our Spanish colleagues.
We share their emotion and their indignation. We have never ceased to repeat that no political cause justifies murder, and we of course stand in solidarity with all those who, elected by the people, by democracy, are savagely assassinated by those who challenge the very roots of democracy, as Mr Gutiérrez Díaz has just said.
Mr President, we request that you send our very sincere condolences to the victims' families and to the Basque people.
Mr President, since we last met we have seen the arrest of former President Kenneth Kaunda in Zambia and the rather shabby treatment which has been dished out to him.
Several governments have asked the Zambian Government to release him or charge him and, at present, he seems to be in a state of limbo. I should like to ask if you would consider writing a letter to Mr Kaunda, expressing the support of this Parliament, and also to the Zambian authorities voicing similar concerns to other governments?
Thank you, Mr Wynn.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
Mr de Vries requests permission to make a comment.
Mr President, we all know that, politically, the European Commission is accountable to the European Parliament. It is an essential part of the democratic relationship we have in the Union. It is in the light of this democratic relationship that I would like to ask the Commission to give a short statement this week. It is stated in various newspaper reports that a difference of opinion exists within the European Commission about whether Members of the Commission have the right to accept political mandates during their membership of the Commission. To be more specific, according to newspaper reports, Commissioner Silguy is alleged to be going to stand in Brittany in March. According to these same newspaper reports the President of the European Commission, Mr Santer, is alleged to be opposed to Mr Silguy's seeking and accepting a mandate of this kind. My question is whether the Commission wishes to make a statement in which it clarifies its position in this matter. The question is the more important, Mr President, as it does not only concern relations between the Commission and this Parliament. According to the Financial Times of this morning, the French President, Mr Jacques Chirac, is alleged to have intervened personally in favour of Mr Silguy's right to seek a political mandate. If the French President gets involved in this discussion it seems to me that the Commission as an institution cannot remain silent. I would like to ask the Commission to make a statement by way of clarification.
The Commission may have the floor, to express their view on this.
Mr President, I wish to simply inform the House that it would be appropriate to put the business down for consideration. That would serve the interests of this democratic Chamber and also, of course, the requirements of courtesy as far as the Commission is concerned.
Mr President, all I know about this case is what I have read in a few press agency telexes this afternoon. I think it is important that the European Commission gives an explanation of this in the European Parliament. I have read that consultation will take place in the confines of the European Commission, at least between the President of the Commission, Mr Santer, and Mr Silguy. But it is extremely important that we in this Parliament are informed as soon as possible. So I agree with the question, but I must insist that the European Commission is given the opportunity to define its position.
As you know, the Commission has the right to make a statement, according to Rule 37 of our Rules of Procedure. Clearly, at least two political groups - the Group of the European People's Party and the Group of the European Liberal, Democrat and Reform Party - have requested the Commission to avail itself of that right. I am informed that the Group of the Party of European Socialists and the Confederal Group of the European United Left/Nordic Green Left also support this request. The Commission will come to its own conclusions, and it is up to them to make that statement when they are ready to do so.
I feel sure it is important for this to be done as soon as possible, for the sake of good relations between Parliament and the Commission.
(The order of business was adopted)
White Paper on railways and rail freight freeways
The next item is the report (A4-0412/97) by Mr Sarlis, on behalf of the Committee on Transport and Tourism, on the Commission's White Paper "A Strategy for Revitalizing the Community's Railways' , and the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions, "Trans European Rail Freight Freeways' (COM(97)0242 - C40269/97).
Mr President, the Commission's White Paper is a comprehensible, clear and comprehensive text and has been constructed on firm foundations. This commendation does not of course detract from the fact that there are disagreements about the analysis and the recommendations that the Commission makes.
Firstly I must emphasize that the views, the proposals and the conclusions of the White Paper should not be surprising, given the fact that, to a large degree, they are in keeping and in harmony with the principles laid down for the first time in the 1965 Council Resolution No 271 and Regulation 1191/69. How and why both these statutes, which were made law 25 years ago, have to a great extent not been put into force is another story.
There are two main points on which the Committee on Transport and Tourism disagrees with the proposals of the Commission: firstly, the Committee on Transport does not accept on the one hand the Commission proposal for immediate and unlimited liberalization of access to the railway network, and on the other, the proposal for a posteriori settlement of any problems that may arise on account of total Big Bang-like liberalization. Quite the contrary, the Committee on Transport is of the opinion that open access to the railway network must come about not all at once but progressively, step by step, in parallel with the taking of necessary accompanying measures such as those implemented in air and sea transport and telecommunications.
The second point on which the Committee on Transport disagrees is on social policy: the Committee on Transport feels that the White Paper is short on recommendations of how to face the problems that will arise for working people, and also on the safety of rail transport following the completion of open access.
With the resolution that you are being asked to rule on, the Committee on Transport is proposing various measures for the further training of personnel, for the mutual recognition of degrees and diplomas, and for the harmonization of working conditions, which we hope the Commission and Parliament will accept.
However, ladies and gentlemen, the Committee on Transport agrees with many of the proposals of the White Paper, such as those relating to economic measures and to the revitalizing of the railways, those relating to services of mutual benefit, to the integration of national systems and, above all, those relating to rail freight freeways. Particularly as regards freeways, while we are in favour of creating such freeways with all possible speed, we would nevertheless wish to draw the attention of the Commission, but above all that of the Council, to the fact that particular care needs to be taken over the choice and backing of the first freeways, so as to exclude the possibility of the dissection of the rail network in the European Union. For this reason and in this regard, in our resolution we stress the necessity of there not being a beginning or an end point which would be determined by a single port of call, especially in the initial phase of the creation of rail freeways. We believe that rail freeways should be open to all, and they should have the possibility of being linked either from north to south or from east to west. For this reason we repeat once more that the issue of the railways, which we regard as urgent and about which we are in sympathy with the Commission study, must be looked at very carefully and very assiduously, since it is very easy for these rail freeways to prolong the dissection of the railways of the European Union. We must also be aware that the rail network of continental Europe still essentially reflects today the disagreements and differences that were prevalent in Europe in the nineteenth century. Therefore, by creating rail freeways, we must make very sure that this is the nucleus of the creation of a unified European rail network and not, as I said before, the beginning of the dissection of the railways on our continent.
Mr President, ladies and gentlemen, the Committee on Employment and Social Affairs has been studying the social issues connected with the general revitalization of the railways. As draftsman of the Committee's opinion on this subject I am pleased to see that the Sarlis report has dealt with the general social aspects of the public transport sector and has also included personnel issues.
Let me make a few general comments on this subject. To do this, we must go back a little way into the history of the European railway industry to see the many instances of neglect which have led to the current need for revitalization and for the proper management of the social aspects involved. I would like to say something about this. Fundamental to any revitalization process is the ability to face up to economic reality - and this is an area in which the public authorities of the different Member States have often been lacking. Without doubt, this has in turn led to unfair competition between rail and road transport. We are attempting to rectify this situation at a time when environmental compatibility is at least being properly understood, when the advantages of rail transport are incontestable and when the appropriate framework conditions for freight transport in Europe have not even yet been laid. To me this seems absolutely absurd.
Furthermore, I ought to mention that now the EU's eastwards enlargement has been given de facto approval, it seems to be essential that this project be given a pan-European dimension. This question is of special significance for the environmental management of the forthcoming transport agreement, particular the freight traffic agreement, as we anticipate the growth rates currently being forecast for this sector. As well as appreciating the full extent of this problem and the real need for a revaluation of the EU's railway services, we must not forget that safety has a vital role to play in all this. Better training of railway personnel must therefore be high on the agenda, and this must have a trans-border dimension. Such improvements are only sensible, yet the White Paper still makes no mention of them. This oversight also applies to many supporting measures and to those personnel who are involved in major revitalization projects - and it is one which must be remedied with immediate effect. Commissioner, this is not just wishful thinking, it is something which should be reflected in the policies we implement.
Mr President, I would like to thank Mr Sarlis for the hard work that he has put into this report. I would also like to thank the Commission and Commissioner Kinnock for the work they have done.
The fact remains that whilst we all love railways and recognize the need for railways, there are severe problems within the European rail industry, problems that need to be addressed by us all.
There are many areas in which we can agree with both the Commission and Mr Sarlis. We can agree that there is a need to revitalize our railway network, particularly in the freight sector. We can agree that we need to assure open access to that rail network, particularly for international cross-border freight. We need to wholeheartedly support the principle of the freight freeway, and the Commission has done very good work in establishing that particular principle. We also agree that we need to ensure that the existing directives, particularly Directive 91/440, which I have a personal interest in, is implemented in national law and implemented in the railway sector.
The only point on which we differ slightly with the Commission is the speed or the timetable for introducing these proposals. In that regard we very much support Mr Sarlis' step-by-step approach, because we must ensure that any liberalization is accompanied by the social measures that are needed to protect those within the industry.
Let us be under no illusion here. Unless we take action in the rail sector we are in danger of having no rail freight at all in 20 years time within our continent of Europe. That is a situation we cannot let go without taking the drastic actions that are needed. If we can get this balance right we could be at the beginning of a much needed renewal of the railways, we could be instrumental in giving the railways back the priority that they deserve.
Mr President, the report we are debating today represents a great leap forward, because we are now closer to the highly desirable aim of liberalizing Community railways, in such a way as to permit their revitalization in terms of competition with other methods of transport. That is what the Commission is advocating in its White Paper, and we agree.
The rapporteur, Mr Sarlis, deserves to be congratulated, because his work combines sensible doses of realism with the headstrong eagerness felt by many of us to see our railways modernized as quickly as possible. Proof of that realism is his insistence, and the fact that he concludes that such liberalization must be carried out gradually, to avoid setbacks due to counterproductive haste.
By the same token, his proposed order of priority is entirely reasonable, dealing successively with international freight transport, national freight transport, and international passenger services. This point needs to be stressed: it will never be possible to achieve a high quality international passenger service, worthy of a modern European Union, without developing the relevant infrastructures. It is impossible to picture the European Union as a world pioneer, in keeping with the demands for progress which are to be expected of the twenty-first century, if we do not manage to achieve high-speed passenger links between the capitals of all the Member States, at the very least.
Because of where I live, I regularly experience the deficiencies of the rail link between Madrid and Lisbon, and there are other capital cities within the Union which could be mentioned as further examples. Until we succeed in converting routes like Madrid-Lisbon to high speed, our railways will fail to enter the twenty-first century.
To conclude, Mr President, I want to place on record that the rapporteur is also right to attach so much importance to social aspects, especially with regard to adapting the railways for the convenience of children, the disabled and the elderly.
Mr President, Commissioner, once again we have the opportunity to cry out in pain and also, if we want to, to try to find a solution to several problems, in connection with Mr Sarlis' excellent technical report. We all know that in Europe in general and, unfortunately, in my country in particular, the railways are facing ever deeper crises. The statistics bear this out: over the last 25 years, the railways have lost 58 % of goods and passenger transportation, while road transportation has increased by 150 %; the passenger share has dropped to 4 % of overall transportation, and the goods share to 9 %.
In view of this situation, I believe that the full and demanding transport plan for the trans-European lines can no longer be sufficient to point out the paths to be taken. So we have to ask ourselves: how have we reached this situation? First of all, the initial cause is the appearance of other means of transport, certainly faster and also more economical; then the lack of management independence; and also bad management, particularly when assigned to public bodies. So what are the solutions? It is difficult to mention them all in the space of a few seconds. Firstly, the sector should be opened up to free competition and to private operators; then we need to carry out business improvement and a general reorganization of the sector, and, in several amendments, my group gives a few specific indications on how to act; we also need to ensure the full implementation of Directive 91/440, favour the development of railway passes for goods transportation, provide greater inter-operability between the system and, finally and above all, implement works such as railway tunnels and trans-European projects, that are the keystone to many other problems. With regard to the central European region, I am thinking in particular of two main lines, Lyons-Turin-Venice and Monaco-Verona, of the north-south route, which would solve many problems But all the governments need to get involved in this.
Mr President, senate deliberante perit Saguntum . We are here together, and beneath us the entire plan which the Commission presented so beautifully, which we have talked about so often and on which we actually agree, is falling to pieces. We in Europe are suffering from a traffic infarction, we agree overwhelmingly that we want to move traffic away from the roads onto the railways as soon as possible, and yet nothing happens. The freight freeways, assuming the Commission is right, are already doomed to failure, because every railway company continues with its own line, as ever, and says: no, we are not going to participate.
You are shaking your head, Commissioner. SNCF does not want to participate. Ferroriale Statale , which owes the Italian State L6000 billion, does want not any stops on any part of its network, but wants journeys to be continued straight through to southern Italy. The Rotterdam-Genoa freight freeway is now doomed to failure. The previous speaker said it: road transport has increased by 150 % and rail transport has decreased by 75 %.
With all due regard to Mr Sarlis' report, despite the Commission's good intentions, and despite the fact that we all agree (with the exception of Mrs Moreau, whose amendments amount to nothing and are wide of the truth) we are not achieving anything. The responsibility is yours, Commissioner.
Mr President, the revitalization of the railways is a necessity, given the structure they provide within our societies. This revitalization is essential to provide an alternative to "everything going by road' . The environmental damage and danger to safety that road transport represents are reaching limits which are unacceptable to the public.
Unfortunately, the only way the Commission has envisaged revitalizing our railways is by completely liberalizing them. Mr Sarlis' report proposes achieving this in two stages which, apart from opening them up to competition, will leave only national passenger transport in place. We cannot agree to this. This liberal fixation, whether it be in one or two stages, is not likely to provide an answer to the challenge which has been raised. The rail transport sector has already lost 500, 000 jobs in Europe since 1985. Yet the White Paper only devotes a few anodyne lines to the social consequences of the policy to be followed, which Mr Sarlis rightly criticizes.
In this regard, a balance sheet of how Directive 91/440 has been applied is necessary, and we are in agreement with the demand in Mr Sarlis' report that this balance sheet should be democratically drawn up, in coordination with the unions and passenger associations.
By favouring more profitable services, opening up to competition risks shattering the coherence of national networks, and open access to freight freeways for all operators - which is demanded in the report - moves in this direction. A completely different orientation must be taken by substituting the destructive logic of competition with the constructive logic of cooperation. That is where efficiency lies, and it is not by chance that the first freight freeway in service - opened today, I believe - is the fruit of cooperation between French, Belgian and Luxembourg state networks.
It is in the interests of the European Union to promote this perspective, enabling both the service and the supply of transport to improve. In this regard, just like the French Government, we are opposed to moving beyond Directive 91/440. Furthermore, the rail workers reject the ultra-liberal orientation of the Commission. Many workers' actions have taken place, with public support, and last November 10 000 rail workers from the European Union demonstrated in Brussels against the direction the White Paper was moving in.
Our group will continue to relay constantly these demands, which highlight the urgent need to come up with a transport policy based on the development of public services and on cooperation, which encourages a quality rail transport system, accessible to the greatest number, and which respects the environment and creates jobs.
Mr President, the revitalization of the railways is of crucial importance to the sustainable society in Europe. The developments in transport do not make us feel very optimistic, even though we have recognized for years the importance of changes in transport and of finding a way for us to organize it. In the densely populated centres of Europe, traffic grinds to a halt daily. The emissions of CO2 in particular are not getting any less, as we think they should, but in fact are increasing. In the near future, it is not only passengers who should get out of the car and onto the train, but freight which should go off the road and onto the railway. Unfortunately, our still extremely national railways are simply not ready for such an operation.
Total liberalization looks like a an elegant solution, but causes tensions, particularly in the transport of passengers, as regards the responsibilities of public services. Besides, liberalization will not have a positive effect until all modes of transport actively foot the bill of the costs actually produced, including social and environmental costs. We should not have a situation in which one mode of transport does not have to pay VAT or taxes, whereas the other one does; because that leaves a big discrepancy.
The White Paper's proposals for freight freeways can be called thoroughly positive. Their development will have a positive effect on the increase in the amount of freight transported by rail. For it requires - although we are not there yet - the demolition of national barriers and the creation of space for this form of transport. Priority for the development of these freight freeways will have to be primarily centred on transalpine transport, and on increasing freight transport between eastern and western Europe, so that there will finally be a proper solution to the problem.
Mr President, the White Paper conveys very clearly the precarious position of the European railway companies. In 1970 the share of rail transportation in the total movement of goods within the European Union was still 31.7 %. In 1994 this share had dropped to 14.9 %, less than half! The growth in freight transport has ended up entirely on the road.
This development must be reversed. Citizens in EU countries are increasingly confronted with the harmful effects of road transport on the environment. What's more, in large cities, road transport is reaching its spacial limits. Roads are simply getting full up. In addition, in the near future, an even greater increase of goods transport is to be expected.
We have to conclude that rail transport's biggest problem is the way in which the railway companies operate. Despite the fact that there has been one internal European market since 1993, the railways are still of a very markedly national orientation. Besides, they do not always work with the best interest of the market and customers in mind. I therefore support the remedy recommended in the White Paper, which is for there to be more competition on the railways.
The Sarlis report, more so than the Commission, rightly points to the social consequences of restructuring the European railway companies. On 19 November 1996, tens of thousands of railway workers from the European Union demonstrated in Brussels against the European Commission's White Paper. They would not have done that without a reason. But we have to bear in mind two issues.
Firstly, restructuring is necessary for the survival of the railways and the preservation of jobs. Secondly, the social consequences should not be absorbed by the European Union, but by the Member States. The Sarlis report does at least suggest that a European solution to the social problems is required, but it thereby raises false expectations.
Setting aside the long time the rapporteur took to produce the report, another point of criticism against the report is the restrictions it wants to impose on road transport. The restriction requested in paragraph 7 on freight weight and the speed limits for road transport does not make rail transport any more efficient. Restrictions on freight weight is harmful for the environment as it will mean an increase in the number of journeys.
The most remarkable proposal by the Commission is the plan for freight freeways. The first, from Rotterdam to Milan, was supposed to have started about now. When other Member States remain uninvolved, the Commission should take measures for limited liberalization, to which the Member States were bound back in 1991 by means of the directive.
Mr President, the Commission's White Paper is full of the necessity for great foresight. The plans resulting from the White Paper for freeways for the benefit of freight transport is proof of the notion that words and paper are no longer enough. The report by the Committee on Transport and Tourism to which my colleague Mr Sarlis has given his best efforts, shares the analysis made in the White Paper, but displays some reticence when it comes to the speed of the necessary restructuring.
I want to say that the measures the Commission has in mind, and which in themselves are supported in Mr Sarlis' report, may be able to give the railways a new place on the map. In this, governments will play a different, but no less important role.
What should not be allowed to happen in the meantime, is for the doors which are now ajar to be quietly closed. The splendid cooperation Mrs Moreau spoke of just now could be an example of this. This may have disastrous consequences for freighters, transporters, and also for society.
Mr President, it goes without saying that I am very sympathetic to fears of the social consequences of such farreaching restructuring. But Commissioner Kinnock is right. Without the measures he has in mind, jobs will be lost on a very grand scale. Not only from the railways themselves, but also from the industrial railway complex that lies behind it. However, noblesse oblige . The call for reform may put the concern about social consequences in the shade. When the Member States, the Commission and this Parliament all wish to give rail the future suggested in important speeches and important policy documents, employers should not be the ones to suffer, and suitable solutions must be found. An antisocial market economy has no place in the profile of a European Union.
To conclude, political discussion about transport policy is interesting, but no less interesting are the opinions of other participants in the debate. In the magazine of the Dutch freighters' organisation EVO, the mouthpiece of tens of thousands of small, medium and large businesses, I read the following in a survey of trends within the transport sector, under the heading of "rail transport' . I quote: ' ' European rail policy finds itself in a crucial phase. The freighter can expect little from rail transport over the coming years. Politicians should therefore stop going on about the increase in road transport.' They are mere words, but they are words which emerge from the corner which carries the freight, Mr President, and it is this freight which is the subject of this debate. From now on we should realize this more than ever.
Mr President, I should like to welcome the Commission White Paper and the Sarlis report. In particular, I support the main objectives with the aim of encouraging the transfer of traffic from road to rail. All of us in this House would welcome the environmental benefits that such a transfer could bring.
Further liberalization of the rail sector is necessary. As Mr Simpson has mentioned, we are awaiting the implementation into national law of the Commission directives already adopted. In my view, there should be a clear separation between the management of infrastructure and the operation of services to ensure transparency. Perhaps the Commission might like to take the UK model in this regard. Open access should be extended to all freight and international passenger services. It is especially important that we insist that normal state aids criteria should apply in restructuring railway finances. It is absolutely vital that there should be no distortion of the market in this regard.
In supporting the introduction of rail freight freeways, I see this as a first step towards the creation of open access on Member States' rail networks. However, it is important that this be accompanied by proposals on financial restructuring and the development of methodology for access charging.
I commend the Sarlis report to the House and congratulate the Commission on introducing its White Paper.
Mr President, as the late Tip O'Neill said: ' All politics is local' . I want to address this paper on that basis. Ireland's urban transport is in chaos. In my own constituency of Dublin, transport congestion must be tackled as a national priority. Gridlock is the order of the day.
With the Irish economy doing so well we cannot stand by and allow transport inefficiencies to become a limiting factor in that growth. Hard political decisions must be made now. It is time for firm political leadership. It is imperative that the work begins on the Dublin light transit system known as Luas before the millennium. New structural funds have been allocated to it and will be re-routed away from the project if work does not commence by the year 2000. The Luas tribunal must begin as a matter of urgency.
The light transit system should be part of an integrated transport system. It would not succeed without other mainstream transport infrastructure projects such as the major C ring road, the Dublin port tunnel and the upgrading of the main roads out of the city. More than 30 % of the traffic into Dublin is in transit and it is time to take a firm political decision to sort out the transport problems once and for all.
All these systems should be linked to a modern rail network with up-to-date rolling stock. Irish Rail needs major investment and modernization. In my view, it is unfair to blame the workers for constant breakdowns and delays in the train service. The reality is that we have neglected our transport and rail systems at a national level. We must ensure that while the economy is buoyant we invest wisely in rail and road networks and in other transport infrastructures. It is of the utmost importance that we in Ireland do not get left behind our mainland European neighbours on the economically and socially vital issues of transport.
Finally, I find it intolerable that in a major capital city like Dublin we still have an inefficient bus service from the airport to the city centre. That is part of what is wrong with our transport system.
Mr President, railways and environmentally-friendly and long-term sustainable means of transport must be one of the most important areas which we as elected representatives can devote ourselves to in the European Parliament, and of course in other parliaments too. But we must, as representatives of the peoples of the EU, decide whether we want to concentrate on railways more than on aircraft, motorways and bridges, such as the Öresund bridge in Sweden. We must prioritize railway investment. But we are not doing that. Instead we are treating it as part of all the other means of transport.
We should prioritize energy-saving, environmentally-friendly, sustainable means of transport. That includes railways. However, I am not so sure that deregulation is the best way to do that. There are other measures which are much better. We must also ensure that old railways are improved. In addition, we must take into account a number of different factors, such as efficiency, regional considerations, energy aspects, environmental aspects and employment aspects, so that railways become a competitive means of transport in Europe.
Mr President, the Commission's White Paper is aimed at the immediate liberalization of rail transport, and especially the unlimited access of private businesses to rail networks. Our rapporteur, Mr Sarlis, apparently worried about the consequences, is making an admittedly notable attempt to slow the speed down and to raise a number of problems which, in his opinion, call for the gradual promotion of liberalization.
However, such intense anxieties cannot be confronted in this way. When all is said and done, at some point in time there needs to be a rundown of the consequences of total liberalization in all sectors, such as air freight, sea freight, the European ship repair industry, etc.. The citizens of Europe need to realize the repercussions in both the public and the broader service sector, the dramatic deterioration of freight safety and of quality of service. They need to be aware of the enormous repercussions on employment, on working conditions and on the social rights of workers. If we look at things in this way, then we will realize the dangers involved in liberalization, which is being pushed forward by the Commission, and of course we will assume our own responsibilities and react accordingly.
Mr President, I argue in favour of an efficient and modern railway system. Clearly, there are many ways of achieving this and I am not sure that we are all in agreement with the method proposed in the White Paper.
Why plead the case for an efficient rail system? Because, in balancing up the different methods of transport, we give an essential priority to rail as opposed to road, for social reasons, for ecological reasons, for reasons of town and country planning, for coherence of transport policies. From this perspective, Directive 91/440 establishes what we consider to be a sufficient starting point. When, however, a discussion came before the Council to go beyond this Directive, certain governments, including quite clearly the French government, were opposed to this direction. This is why the idea has been put forward in a White Paper enabling the question of liberalization to be considered as a whole.
Unfortunately, not only does the White Paper maintain fully the amendments to Directive 91/440, it goes further. It now seems that the White Paper, as it is presented, is not a realistic way to handle the future of the railways. How could anyone think that the White Paper will enable the problems of this sector to be solved? The social consequences are vast - we have been reminded of the figures: 500 000 jobs, being one third of all staff, have been lost between 1985 and 1995, and the Commission confirms this tendency for the future, although it suggests no solution, preferring to leave responsibility with individual Member States. It seems, however, that recent experience has shown us that to deal with the question of transport from a position of competition and liberalization only, deliberately ignoring the social dimension, may be a serious error.
In his report, Mr Sarlis does not approve of the White Paper as it stands. Rather than an immediate liberalization, he proposes a gradual liberalization. This does not seem realistic to us. At least for the moment, all further liberalization should be rejected, given that there has been no evaluation of the results of Directive 91/440 on an objective basis. All the possibilities of Directive 91/440 must be explored before it is amended, and cooperation must be encouraged between rail operators. This is the reason why, along with a number of my colleagues, I have signed many amendments and we will refuse to vote for certain paragraphs in Mr Sarlis' report.
Mr President, let me first express my sincere thanks to Mr Sarlis for his careful and comprehensive treatment of the subject matter and for his excellent conclusions, with which I agree. I would just like to look at some of these issues in more detail.
It is regrettable that the Commission has excluded the social question, despite the fact that some 500 000 jobs have already been lost throughout the European rail industry. Commission proposals are urgently required to provide assistance in the following areas.
Firstly, requirements and procedures for the common recognition of contracts and diplomas awarded to railway staff. Secondly, retraining of personnel for the new jobs being provided by the new railway companies. Thirdly, the general harmonization of working conditions for railway employees; and fourthly, the necessary formal and fundamental qualifications and the guarantee of a professional training scheme for personnel who are taken on by the new railway companies.
I would further urge the Commission to propose the necessary structural amendments to the operation of the European social fund so that it can deal with the problems arising in respect of unemployment and early retirement in the railway industry, which in many Member States have been the result of restructuring in the rail transport sector. I would emphasize that rail transport has a vital role to play in allowing socially disadvantaged citizens, who cannot afford private transport of their own, to assert their right to freedom of mobility.
Mr President, ladies and gentlemen, the White Paper presents the European Commission strategy on the revitalization of the Community's railways.
My group agrees that the Commission should draw up as quickly as possible the schedule for the gradual liberalization of railways in the European Union. I would however like to make the following points.
Firstly, as was said by the rapporteur, whom we congratulate for his extremely careful, realistic yet judicious report, this liberalization should be gradual and very carefully worked out.
Secondly, liberalization should be followed by accompanying social measures for the workers in this sector. At this point we must say that the guarantees contained in the White Paper concerning social measures are not judged by my group to be satisfactory. Rail companies should have the right of open access to the networks to enable them to undertake international freight transportation.
Thirdly, there should be guaranteed equal treatment of all methods of transport, especially concerning value added tax and tax exempt sales.
Fourthly, great importance should be placed on the safety of passengers and freight.
Fifthly, measures should be taken concerning access for disadvantaged people and to make access easier for families and children.
Therefore, under these preconditions, my group basically supports the White Paper and Mr Sarlis' report. However, we have reservations about many of the amendments and, in particular, we are waiting to hear the pledges of the European Commission on Mr Sarlis' two main points of contention, with which we agree.
Mr President, good though unification and the attempt to revitalize the railways may be, there are nevertheless other alternatives apart from those emphasized by my colleagues, especially in the social sphere.
Firstly, the rail network is literally facing scandalously unfair competition from trucks. What direction is the Commission going in? Will we burden trucks with the cost of motorways or will we deduct from the railways the cost of infrastructure? But then the states will get hold of it and what will become of their deficits? I want a clear direction. Or will we place tolls on the railways? Things must be simplified at some point or other.
Secondly, railways in Europe have problems, administrative for the most part in the west, but also problems of development and integration in the east and, chiefly, the south. I am thinking here of the Balkans, of Greece, etc. There, and I repeat, the problem is not so much administrative as the organization and completion of its network. What is the direction of the Commission? Mr President, I am not convinced by the Community support frameworks that I have seen. Priority is still given to the car and to motorways, while crumbs are given to the railways. Policy needs to be changed.
Mr President, Commissioner, I think we know that the social issue should not be ignored. But if we leave the railways as they are, we will lose credibility. We need to take into account the degree of difficulty faced by the railways in Europe and in the individual Member States at the moment. We need to restore the competitiveness of the railway system, which is possible in the light of the analysis proposed, but naturally we cannot just consider the railway system and railway transportation; we also need to take other means into account, the role this competitiveness can play in trade and in combined transportation and, naturally, how the various means of transport are integrated.
From this point of view, we cannot isolate the revitalization of the railway system from the other issues being examined by the European Union. I am thinking, for example, of the subject that has been rightly raised regarding the internationalization of costs. I think that, from this point of view, we need to tackle the subjects of possible incidents, congestion, pollution and noise. The methods of transport will become competitive once again if we deal with these aspects as well as the White Paper on Railways, so as to enable the various means of transport to compete fairly.
In this connection, I therefore think we should not consider this project in isolation, but we should take into account the fact that serious problems exist in Europe. I am thinking of the 50 thousand killed in road accidents, the 7, 800 killed in Italy every year - again in road accidents - and the serious problems of atmospheric pollution.
We also have to face the social issue, otherwise it risks being faced alone, because if the railway system is no longer competitive, we will no longer be able to guarantee jobs for those currently employed on the railways. We therefore need to assume this responsibility, and we should do so above all as the left. From this point of view, the answer may be more significant. Who is going to run the railways? This is a very important point. We should ensure that, with competitiveness and competition, access to the railways is not reserved just for the large companies and large groups. We should also ensure that access to the management of the railways is democratic, and that it is also possible for small and medium-sized companies, cooperatives and social structures to take part, providing guarantees against social dumping, observing working hours and safety. Only in this way can the railway system be revitalized.
Mr President, thank you very much, can I begin by wishing you and the whole of the House a very happy New Year.
The Sarlis report before the House today, Mr President, is a truly valuable contribution to the debate about revitalizing the railways of the European Union. As both the Commission and Parliament agree, major changes are essential if the railways are to survive as a significant and essential means of transport throughout Europe, as we all want for every sensible economic, employment and environmental reason.
The report is, as we would have expected from its author, positive and constructive about revitalizing rail transport and while I am glad to say it supports the general policy that the Commission has proposed, it also makes valuable recommendations about how the change should be brought about. I therefore warmly congratulate the rapporteur Mr Sarlis for a report that has strengths of strategic vision and practicality. I assure him and the House that the proposals which he makes will be given careful and positive consideration.
I do not think that I oversimplify when I say that there are two basic messages in the report. One is that liberalization must be progressive and the other is that accompanying measures to facilitate change must be adopted as that liberalization takes place.
On the first point, I accept that market forces should be introduced progressively in order to give the railways time to adapt and for the Community to be able to put a comprehensive framework in place. There has never been any intention therefore, nor is there any proposition, for what has been described as a 'Big Bang' approach to the liberalization of European rail. I also emphasize however, that change cannot be too slow or too gradual, simply because time is not on the side of the railways. It has to be said, that if change is not made with a greater sense of urgency than is presently the case, there may be no Big Bang and that the only sound that we will hear is the funeral bell tolling at the demise of the railways. This is not even a twenty-year prospect; this is a dozen years ahead unless change is urgently embraced and urgently implemented.
In the course of some contributions today, which I greatly respect, including the contribution from Mme Berès, it was said that half a million jobs have gone from rail in the last fifteen years. That is a tragic truth. Part of our strategy, indeed central to the social consciousness of our strategy, is an absolute determination to implement policies that will save at least a substantial part of the million jobs that remain in rail and rail-associated industries over the next dozen years. Without change, the casualty list over the next twelve years could be even bigger than it has been over the last fifteen years. That is how grim the situation is; that is how urgent the need for change must be.
Most of us would agree that there is urgency and that change must be introduced in a progressive fashion - not with great drama or with brutality but the direction must be absolutely certain. It is imperative therefore that we make an energetic start, for instance by opening up international rail freight as soon as possible, as both Mr Simpson and Mr Baldarelli and Mr Castricum have emphasized, not only today but on many previous occasions.
The precise timing of the implementation of liberalization will, of course, have to be considered very carefully. Once the Commission has produced all its proposals and the Council and the Parliament have begun discussion, that will be the time to decide where transitional periods are needed and which measures should be introduced in parallel. Clearly, it is too early to discuss a precise timetable now since we do not know what the eventual opinion of the Council and the Parliament will be in reaction to the Commission's proposal. All I would say is that anyone , and I choose my words, who really values the contribution and the potential of rail in Europe, and certainly anyone who wants rail to thrive in the future, will not cause unnecessary delay in introducing the essential advances.
Mr Sarlis' report rightly stresses that various measures must accompany rail liberalization. As he acknowledges, the Commission's approach makes broad provision in this respect and we are now moving forward toward action which will give practical effect to the proposal set out in our White Paper. This year therefore I will be presenting three packages of railway measures: the first in the spring will relate to infrastructure and will include proposals for the further separation of infrastructure management and transport operations. It will also include proposals relating to guidelines on infrastructure charges and guidelines on the allocation of train paths.
The second package to be produced in the summer will cover public service contracts in particular. It will also cover state aids not only in the rail sector but in land transport generally. Then, towards the end of the year, the third package will deal with railway inter-operability and the integration of national systems more generally, including the qualifications of railway staff. In addition, in the first half of this year there will be two proposals covering transport as a whole with particular relevance obviously for rail: one relating to the extension of the working time directive to all transport workers and one in the form of a White Paper on infrastructure charges in transport generally.
Finally, I would like to take this opportunity of responding to Mr Sarlis' report to inform the House with some pleasure that the first rail freight freeways have opened despite the prophecies of gloom and doom which we have heard repeated from some parts of the House again this afternoon, for reasons I understand but do not necessarily accept. It is necessary to travel in hope and with energy because if we adopt any other attitude then we guarantee the demise of rail.
Of course, there are different models to be pursued in the reform that is now under way in rail and as yet there are no complete and conclusive arrangements, for instance, on pricing. No one in this House or elsewhere could have reasonably expected such perfection in these very early days of rail freight freeways. The fact that freeways are operational and capable of showing their potential for making rail freight competitive with other modes, despite the inhibitions of tradition and the reservations still held in some quarters, is a tribute to all who have worked for progress. It is also a source of encouragement towards further steps in the future.
Naturally, I agree that the freeways should extend throughout the Community wherever the need exists and links to the ports are important, as has been registered in the course of this debate again today. The Commission will continue to stress that, whilst recognising that policy decisions on freeways must be made by the Member States and by infrastructure managers and not by the Commission, whose role is to promote the idea and to help to overcome the difficulties. If we were to advocate the degree of centralization that would make responsibility for the allocation of train paths rest in the Breydel building in Brussels, we would be properly inviting a description of our attitudes as absurd. We are enablers, we simply strive to ensure that others take full advantage of the changes that we are striving to make.
To conclude I warmly welcome this report and I am sure that this Parliament will consider the forthcoming proposals in the same positive way as it has the White Paper on revitalization and indeed the communication on rail freight freeways. I am grateful for that and that this House shares the determination of the Commission to try to help to create railways that are capable of competing with other modes, of winning back markets and meeting the demands of people and businesses in this modern age. If railways succeed in doing all that, they will succeed in giving themselves a full and prosperous future. Those working for the railways will share in that future. If change is not made along the lines again set out in this report, and indeed in the Commission's White Paper the future is very bleak.
Mr President, first of all I would like to thank the Commissioner for the kind words he has addressed to me concerning the report. I would just like to add that the report, as presented to the partsession, is the result of the collaborative work of my colleagues in the Committee on Transport and Tourism, who really worked hard on the issue of railways, and took part in meetings and debates, so that we were able to come up with this result. I should also add that I am delighted with the Commission's response to the report, and that Parliament recognizes this response, from what I have gathered from the interest shown in the Committee on Transport.
I have two points that I would like to put to the Commissioner, if you would allow me. One is that the amendment to the extending of working hours in all sections of the transport industry is very good news. I regard this measure as extremely important. It is a measure that will smooth out the distortion of the competition that exists at the moment between road transport and the railways.
Finally, I would like to request that careful consideration be given to the issue of guidelines, if they are being contemplated, as regards the work agreements which will be signed by the network administrators. There is a delicate issue here: that these work agreements may be judged to contravene article 85 of the Treaty.
Commissioner, these are two points that I would like you to bear in mind.
Mr President, it might be that I have missed something, or that we have completely different definitions of what a freight freeway is. If we are talking about a rail infrastructure where there is free access and price competition, then, indeed, it might be that there is one freight freeway. I do not want the Commissioner, by the way, to sit in the Breydel. He should go out and persuade the operators to open up....
(The President cut off the speaker)
Mr President, very briefly to Mr Sarlis, I wish to express my gratitude to him for the reference he made to the extension of the working time directive. He can look forward to further progress in this respect in the near future.
So far as guidelines relating to cooperation agreements are concerned, it is quite probable that such formality will not be needed. It is enough - heeding a point made by Mr Wijsenbeek - that working in practical conjunction with infrastructure managers, we can secure the progress necessary. Naturally, that will be very closely scrutinized. If we think further developments could assist the more rapid development of rail freight freeways, we will respond to that urgently.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Operation of aeroplanes
The next item is the recommendation for second reading (A4-0404/97), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Council Directive amending Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) (C4-0530/97-96/0209(SYN)) (Rapporteur: Mr van Dam).
Mr President, Directive 92/14 prohibits the operation of all Chapter 2 aircraft in the European Union as from 1 April 2002. For the noisiest Chapter 2 aircraft, those that are more than 25 years old, and the so-called "narrow bodies' , this ban entered into effect on 1 April 1995.
A review of the Directive is not only necessary in order to amend the list of aircraft from developing countries. In addition, it appears that Member States interpret the transitional period differently, and that exceptions are abused. This abuse entails, amongst other things: subleasing or hiring an aeroplane with an exemption by another airline; the wrongful application of exemptions, which were intended for airlines within the Union in connection with gradual replacement by air carriers in third countries; and granting exemptions to air carriers within the Union.
The common position deserves positive response on the point of uniform interpretation of the Directive in all Member States. In accordance with the amendments adopted by the European Parliament during the first reading of the Van der Waal report, subleasing will be prohibited. Granting transitional terms to airlines outside the Union will also be prohibited. The United Kingdom will not be required to suspend the licences granted to American companies who provide for gradual replacement.
Furthermore, granting exemptions to air carriers which are not airlines is prohibited. The consequences of the ban on subleasing should not be underestimated. It will lead to serious problems for a number of cargo airports within the Union, and for a number of developing countries. Reports appeared in the press, for instance, saying that Ostend airport in Belgium is losing 45 000 tonnes, ie. about half of its cargo despatch, because only 11 out of the 43 African aircraft which now fly to Ostend appear on the list of exemptions. Moreover, INZET, a Dutch organization for development cooperation, warned that it will become difficult for some African countries to continue to export their products to the Union by plane, because their cargo planes are no longer to be given exemptions.
In view of the total ban on Chapter 2 aircraft from 1 April 2002 and the serious noise pollution caused by aeroplanes, the rules must under no circumstances be stretched. Great care has to be taken to ensure that these rules are complied with uniformly throughout the Union, considering the consequences of stepping up the rules against subleasing. My question to the Commission is therefore whether they are prepared to supervise this compliance strictly. In this context, I should point out that Ostend is accusing two French airports of trying to attract aircraft which are banned.
The European Parliament had also proposed in the first reading to give airports the opportunity to restrict access for all Chapter 2 aircraft before the commencement of the total ban on 1 April 2002. As a result of rapid growth in aviation, noise space has become the determining factor at some airports. This is particularly the case at the Dutch national airport of Schiphol. The takeoff or landing of one Chapter 2 aircraft takes up the noise space of five comparable Chapter 3 aircraft. In the evening this comparison works out at one to ten.
The Council did not accept the amendments from the European Parliament on this issue. The common position refers to Directive 2408/92. In this context, I ask the Commission whether this Directive offers airports the opportunity to refuse entry, not because the airport is physically full, but because the noise space has been used up. Does the Commission agree with me that the reference to this regulation 2408/92 is not enough to push back aircraft noise? Are the opportunities for this not limited to issues like a night ban for Chapter 2 aircraft, day and night quotas and higher landing rights? I would love to hear from the Commission whether this does not leave a gap in the rules which makes it more difficult for airports to combat noise pollution.
On this point of amendment of the annex, the common position deserves sharp criticism. It is really unacceptable that the Council and the European Commission wish to place Saudi Arabia on a list of exemptions. Council and the Commission refer wrongly to the OECD's list of developing nations. In the original Directive 92/14 no reference to this list was made whatsoever. If we do want to work with this list, then it offers the opportunity to differentiate between richer and poorer developing nations, as proposed by the European Parliament in the Van der Waal report.
By placing Saudi Arabia on the list of exemptions, it may get an exemption for nine more of these out-of-date, environmentally harmful aeroplanes in the year 2000. The rightful stepping up of the rules to ban subleasing presents problems to African countries, as I have said. The fact that Saudi Arabia is allowed to continue flying to the European Union with a large number of equally noisy aircraft is all the more totally contrary to the spirit of Directive 92/14. I call on this Parliament to support these amendments, which aim to put an end to this unjust preference. Perhaps we can stir Council and the Commission to return from their digressions. I would like to thank the members of the transport committee who have supported me unanimously. Let us be serious about combatting unnecessary aeroplane noise.
Mr President, the report proposed is the result of an exhaustive debate in committee, and it seems to me that the further amendments proposed take into account several inconsistencies that have not been accepted by Council. I am of course also referring to the Saudi Arabian navy, which is basically classified as a navy of a developing country, something which seems very anachronistic to us. In this connection, an amendment is tabled that refers to the OECD classification, and should therefore exclude the Saudi Arabian navy from the benefits resulting from the measure relating to polluting aircraft that do not make a noise and that are more than 25 years old. Consequently, from this point of view, a positive requirement would be restored: the motion would essentially relate to those countries actually in difficulties and would guarantee the safety and, naturally, the quality of life of citizens living near the airports.
One further point, which seems important to me but which has not been raised, is of course competition. I would like this point to be made, and not just by the Commission, that landing rights should not be the object of transfer because, naturally, the possibility of having a slot with an authorized aircraft is very important today in competition between the various countries. There may also be the risk of this slot being transferred to third countries, and therefore the risk of a real marketing of slots on aircraft that are basically authorized and are polluting and also noisy. All this could end up in an incorrect market mechanism.
Mr President, ladies and gentlemen, as was the case in the first reading, we now find ourselves caught in an area of tension between efficiency and the environment. We in the Group of the European People's Party welcome the current report and the amendments which are being proposed, although we regret that only two of the nine proposals submitted in the first reading are being considered; these two amendments are in my view very important ones. They prevent aircraft leasing and therefore have a direct effect on the problem of competition, which has just been mentioned. I would also be pleased if the Commission could clarify this point and explain that there is now absolutely no possibility, no matter what the circumstances are, that the exemptions which certain countries have in respect of competition and the environment, can be used in a manner which is contrary to that intended by the Directive.
In all events, we regret that certain proposals aimed at tightening up this legislation have not been generally adopted. In our view, what the Member States propose doing in this sector should on no account fall short of the provisions of the directive, and at best should exceed what is intended in this directive. I therefore consider that this cannot be prejudicial to the directive in the strained situation which exists in respect of efficiency, the environment and also free competition.
The current wording is a reasonable compromise. It includes a number of minor corrections. However, it would be in everybody's interest if we could in some way clarify the definition of "developing countries' . What has been submitted in this proposal seems, I believe, already to have met the approval of the Commission. I would be pleased if the Commission could briefly comment on this again today. It would be a good thing for all of us if the Council could incorporate into this definition the meaning of "developing countries' , so as to prevent any wider interpretation here. After all, we are talking about aeroplanes which are not just a noise nuisance, but which are on the whole more than 25 years old, and in this context I am of the opinion that even a country like Saudi Arabia should not receive special treatment.
As far as the other countries are concerned, one should not really judge the problem according to the freight situation at the different European airports, but rather one should see to it that perhaps within the framework of various actions - and does this House not also distribute aid for development - certain countries which are directly affected could be provided with support in this area so that European airports, as well as those of the countries concerned, can be afforded some relief from the problem of noise nuisance.
Mr President, if I could very briefly refer to the background to the particular measure that is before the House today and is the subject of the debate.
At the time of the adoption of the 1992 directive, a number of aircraft from developing nations had not been notified to the Commission under the appropriate procedure and were therefore not included in the annex to the law, so in order to identify those aircraft the Commission entered into negotiations with the appropriate regional organization - the Arab Air Carriers' Organization.
The subject matter of these negotiations was of course the technical eligibility of the aircraft on the basis of the criteria laid down in article 3 of the directive, and the designation of countries as developing nations is completely in accordance with criteria laid down by the relevant international organization, the OECD Development Assistance Committee.
Against that background I would like to respond to the amendments presented by the rapporteur, Mr van Dam and supported by several other Members.
First, the Commission can accept Amendments Nos 2 and 3 which are useful technical adjustments to the annex. The House may also be interested to know that they have the support of the Council too.
Whilst I completely understand the motivation behind Amendments Nos 1 and 4, I have to say however that the Commission cannot accept them for the very simple reason that Saudi Arabia is included in the official international list of developing nations which was used in drawing up the original annex to Council Directive 92/14.
In addition, the aircraft included in the annex meet the criteria laid down in Annex 3 of Council Directive 92/14 as amended by this directive. If we did want to change the rules, as has been suggested, for reasons that I totally understand, we would, for the sole purpose of this directive, have to compile a new definition of what a developing nation really is, an activity which would be disproportionate to the effort involved, given that in this case we are talking about no more than 7 aircraft.
Finally, the Commission would like to point out that because of the limited use of the aircraft concerned, the inclusion of Saudi Arabia in the list has a very marginal effect in terms of increased noise nuisance around airports, although naturally we regret any impact of that kind.
I can, of course, understand the motivations which have inspired the amendments relating to the aircraft registered in Saudi Arabia. However, I hope that the House will accept that we really cannot renege on agreements previously reached in good faith with partners and we cannot reasonably change internationally recognized definitions when that would affect about half a dozen aircraft which are in any case being phased out of use.
With those considerations in mind, and whilst thanking Mr van Dam for his very competent report, the first that I think he has formally presented to this House in the short time that he has been here, I hope that the House will, on reflection, come to share the Commission's view.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Industrial competitiveness
The next item is the report (A4-0384/97) by Mr Desama, on behalf of the Committee on Research, Technological Development and Energy, on the communication from the Commission to the Council and the European Parliament entitled: "The European Union and Space: fostering applications, markets and industrial competitiveness' (COM(96)0617 - C4-0042/97).
Mr President, Commissioner, it is a very unusual sitting today. Having talked about the inherent problems of the railways, and air transport, we are now looking at European space policy. In spite of this brilliant ascent, I fear that given our current knowledge of space physics, we will soon be obliged to come back down to earth.
I will do my best to give a rapid outline of the space report. First of all, we must remember that Europe is not an amateur in the area of space conquest. Indeed, over the years we have managed to maintain our autonomy and our independence regarding space access, and this has been largely due to two efforts: firstly, intergovernmental cooperation thanks to the European Space Agency, and secondly a policy of willing public investment on the part of a certain number of European states. But in spite of these efforts, and this independent access, it has to be noted that compared with the United States, we are the space dwarf. The space industry employs 200 000 people in the United States, as opposed to around 40 000 in Europe; 7 % of the financing of space policy in the United States is covered by private investment and commercial interests, as opposed to 38 % in Europe. In other words we have a great deal of readjusting to do.
It is not necessarily a question of putting a tiger in your tank, but rather of adding something to European policy, of adding a little community policy, even supranational policy, to the intergovernmental in order to avoid raising up a number of old demons. The European Union now needs its own space policy, not only in relation to others, but to bring that European added value to European space cooperation policies as a whole.
Of course, it will not be Parliament that defines this policy, but the Commission, who have made the first step through this interesting communication, and the Council. We would like to see a European Council devoted entirely to the issue of space. The British Presidency will perhaps hear my plea.
This policy, this European added value must, it seems to me, be based on two fundamental conditions. The first condition is that all the issues must be considered, both strategic and commercial. This means admitting, once and for all, that a space policy is necessarily a global policy, that there is not, on the one hand, a strategic policy and on the other, a commercial policy, but that the efforts as a whole must cover all the issues of this space policy. The second condition is that the Member States and the European Union must devote more public funds to the establishment and development of space policy. For although private investment is essential, it is not enough.
By respecting these conditions and gaining inspiration from the excellent report of my colleague, Mr Malerba, we will have placed a certain number of milestones along the path of space policy.
Firstly, the maintenance of a high level of technological competence through an instrument such as the Fifth Framework Programme, but also through our participation in a number of great scientific adventures, such as the space station, for example, and many more. Secondly, the concentration of the space industry. This does not mean setting up one great big European space business - an elephant will never run as fast as a zebra - but to federate all of the organizations which, today, devote themselves to pathetic competition on a world scale, into integrated projects: the conquest of a number of large commercial markets, and the provision of a good service. Thirdly, the consolidation of our strong points, the launcher and satellite business. Fourthly, the guaranteeing of our means of independence, in particular by putting in place a European navigation system which would be the fruit of European technology. And, finally, the organizing of cooperation with third countries, not only with the long-standing space powers like Japan or Russia, but with the newly emerging space powers. I am thinking in particular of China and India.
Finally, I would like to draw the Commission's attention to the need to develop the means for space education. If we want to follow an ambitious policy, we need the support of public opinion. But the public needs to be informed, and education is the best way of doing this.
Mr President, Commissioner, ladies and gentlemen, this discussion in this House has come rather late with regard to the Commission's communication times and, in some ways, the reports being discussed now (Mr Desama's excellent report and my own) are beginning to be almost overtaken by events. There have been moments of great interest in recent months, such as the Mars Pathfinder voyage, the successful launch of ARIANE 5 and, now, that of Lunar Prospector.
On the wings of the Pathfinder success, noting the success of the planetary exploration and the enigma of life in the universe in American public opinion, NASA is now planning to use the space station as an outpost for the manned flight to Mars as well, and is considering an inflatable module that will be attached to the space station, called a trans-hub. Space is the place of innovation and creative imagination par excellence.
One example is satellite navigation. Ten years ago, we did not know what it was. Today, this application ensures safety in air navigation, offers solutions for the efficiency of taxi fleets in cities, and we are asking for a European satellite navigation system. In this sea and space of the next millennium, the leading characters are the United States, as stated by Mr Desama, and their world leadership in the economic, military, technological and cultural sector is also shown in their scientific and industrial dynamism in the space sector. It is not easy to draw a comparison between the American and European space sectors: the United States' annual investment is around four times that of Europe, and the largest European industrial firm in the sector comes after the three American giants, Lockheed, Hughes and Boeing.
The Commission's communication does not delve into the problems of a real European space strategy and proposes a series of specific measures which can broadly be divided into three sectors in which space applications are opening up new markets with a high economic and strategic value: multimedia telecommunications, satellite navigation and observation of the Earth. These trends are largely shared by the European Parliament and have also been the object of a communication on telecommunication satellites, for which Mr Hoppenstedt was the rapporteur, and are to an extent also included in the Fifth Framework Programme.
Here, however, I should point out that, following the revisions to the many amendments to the report, always with tight deadlines, we have ended up by consolidating most of the space research subjects into an aeronautical and astronautical action rather than into the various sections such as transport, environment and information society, general materials technologies, and I think this consolidation should possibly be reconsidered when we get to the second reading, maintaining the assignment to the various sections.
Many political and strategic questions remain to be answered and I would like to dwell on these for a moment. Over the last three years, the American companies have merged into just three groups of worldwide dimensions, while the European consolidation process is slow. Do the national space agencies still have a role to play in the future? And what about the European Space Agency? And the role of the Commission?
My reasoning leads me to see the Commission assuming a more purposeful role in the near future with regard to space strategies, towards the Council and Parliament, and even internationally to take part in negotiations for frequency allocations and satellite positions. I have suggested in my report that the Commission ask for a European Council on "space' , at least to sound it out.
We are waiting to discuss these subjects again in Parliament and we are waiting for a communication on navigation systems, while the Intergroup on space travel and the space-travel Task Force are continuing to increase contacts with the Commission, the ESA and industry. This chapter has really only just begun!
Mr President, firstly, may I congratulate the rapporteur. He has shown his usual willingness to incorporate the ideas of colleagues, which is appreciated. We appreciate too the expert views of Mr Malerba. This report emphasizes the importance of space, the need for support from public funds - commercial interests will be totally inadequate - and the real added value that comes from European Union work.
He contrasts the position in the United States and the European Union in terms of jobs, spin-offs and the development of a scientific culture. We are not talking about military research and development. That point is quite clearly made. Principally we are concerned with satellite applications. We are not recommending any encroachment on the role of ESA. We talk about telecoms, navigation and Earth observation. This is of tremendous value to European Union citizens and beyond that to the third world. Mr Desama quotes regional planning, agriculture, fisheries, transport, combatting fraud and the symptoms and difficulties related to climate change.
I share his view that the space industry must 'boldly go along the path towards a concentration which will enable it to compete with American manufacturers.' I like the reference to Star Trek in the 'boldly go' . Although there is an emphasis on satellites, we need to realize there are tremendous synergies with manned or, more politically correct, peopled activities, which is essential.
We have to tackle the problem of space debris. There are all sorts of things going round in space from space vehicles to hardware to power tools to teapots. This is going to become a big problem and must be addressed. On the question which some of the amendments raise about the problems of plutonium, we must do research into solar cells. They will help us here on earth with energy and there will be spin-offs. But it is not yet possible to abandon the use of nuclear power for the generation necessary for some of the instruments in deep space.
Like my colleagues I would like to emphasize the role for space education. Please, everybody, go to Toulouse and see Space City. It will inspire you. And of all the sciences which inspire young people, space is paramount. It is one which has driven people in the past into physics, and it is very serious if we have a diminution in the number of people studying that subject. It is fascinating to all humans and it could be the key to the survival of our planet.
I very strongly support the strategy outlined in both the Desama report and the Malerba opinion, in particular the need for the Council to take on board the need for a Council meeting devoted to space in the European context.
Mr President, Commissioner, ladies and gentlemen, it is a matter of real importance that the European Parliament is discussing aviation and space travel here this evening, since this is without doubt a European issue. I myself come from a region which has always played an important role in the aviation and space industry and where today everyone recognizes that only through European cooperation will we be able to maintain our competitive position vis--vis the United States, or at least have a chance of recovering it. On behalf of them, and also speaking for my own group here, I would like to thank the rapporteur for his comprehensive report. I believe that all aspects of the problem have been examined here in an appropriate manner. We in the Group of the European People's Party will also lend our full support to this report.
We have deliberately refrained from submitting any amendments because we do not want to jeopardize the resolution which was adopted by majority vote in committee. I do not wish at this point to go over again all the major problems facing the aviation and space industries. Mr Malerba, Mr Desama, as rapporteur, and also Mrs McNally have all addressed the problem in a very articulate way.
However, at this juncture I should like to refer to another matter, namely the need to achieve full equality of opportunity, particularly with the United States, in the growth markets of aviation and space travel. It is not right that the USA should be basically funding research and development through its defence budget, thereby giving it an advantage over the European aviation and space industries. Parliament has already dealt with this matter in connection with another report drawn up by the Committee on Foreign Affairs, Security and Defence Policy. I myself have proposed various amendments in the Committee on Research, Technological Development and Energy. While these proposals were unfortunately rejected, this is still a subject which merits our attention.
It is unacceptable that we in Europe - and indeed this is the basis of a communication from Directorate-General XII - should have no standard procurement system, while the United States obviously combines its research, development and procurement activities and ensures that many developments from the military sector are adopted by the civilian industries, a fact which gives that country clear advantages over the European aviation and space industry. We must have no delusions in this respect. We have to find a European answer to this challenge. I hope that with the ratification of the Amsterdam Treaty and the development of a common foreign and security policy we will be able to find a European solution to this problem.
Mr President, Commissioner, colleagues, on behalf of the Group of the European Liberal, Democrat and Reform Party I would like to congratulate Mr Desama on his excellent report.
The European space market is fragmented. Many small companies are actively involved, but they do not cooperate sufficiently. The restructuring of the space industry - that is, the integration of several companies into one company or grouping - is needed in order to be able to compete in the global market. European and transatlantic cooperation in space activities is an absolute must. The Fifth Framework Programme could play a encouraging role in this, especially now the cooperation agreement in the sphere of science and technology has been signed with the Americans during the most recent summit in Washington.
My second point concerns the position of the European satellite industry. The strategic importance of our own satellite industry has been of commercial interest since the end of the cold war. The sector has been growing by 10 % each year, and contributes to the creation of jobs. If the European Union does not want to miss the boat, the Commission and the Member States need to promote the competitiveness of this industry. My group is not really thinking of sector-specific support, but of stimulating joint research and cooperation.
Satellite systems are the way to break into the globalization of the information society. But in Europe, investments are primarily made in regional terrestrial networks. What is more, the European satellite industry works too much in isolation, without much interaction with the industries which produce computers, networks, software and peripherals. As a result of this, the satellite industry is losing an increasing market share to the United States. More cooperation and merging between companies, and political support for technological development, are necessary, as well as tackling risk management.
Mr President, we in the Green Group in the European Parliament have felt obliged to put forward five amendments to this report by Mr Desama in order to clarify, and in some paragraphs also to strengthen, certain points of principle as far as the European Union and space are concerned.
Firstly, is Mr Desama not using the wrong word when in sentence b of the preamble he says we shall 'conquer' space? To my ears the word conquer has the wrong associations. It should be about us exploring what space has to give and nothing else. The word conquer is used for ideas in a military context, that something shall be conquered . But that is not what this is about, it is about us exploring, because that should be the idea of the EU's space policy.
Secondly, as far as large international cooperation projects in space are concerned, on the question of the Casini space project and its 'sweep' past the earth, we think the European Parliament should call on the ESA and NASA to cancel this planned 'sweep' past the earth for safety reasons, since the probe is in fact equipped with 32 kg of highly radioactive plutonium. Several reports from Parliament in the past have said that this is dangerous on safety grounds. This probe is going to pass the earth at a distance of 500 miles and at a speed of 68 000 km/h. I think we in the European Parliament should prevent that.
Thirdly, in paragraph 10, as well as saying that we should not use the space programme for military research, it should be added that we should also not use nuclear material in space.
Fourthly, we must do much more research on solar energy than we have done so far. This is something on which the ESA has come a long way, and we could go further in this research.
Mr President, Mr Desama's report largely covers the field of scientific, ethnological and financial problems by usefully - in terms of our own education - emphasizing not only the communication from the Commission, which is the least important, but also the resolutions adopted by the European Parliament between 1979 and 1994. The density of this report is an advantage because it enables us to focus our comments.
Allow me first of all to state two preconditions. The first is that there still seems to be a strong temptation to compare European space policy with that of the United States, in particular by comparing public commitments and by noting the private sector's contribution. Perhaps we should remember that the United States is one single state, albeit federal, and that the European Union is made up of fifteen countries, with all the cultural differences that this entails, as well as differences in terms of representative role and weight in science and technology, in research and development relations, and in priorities.
The second observation is that it seems difficult to separate the components of a dynamic discourse which specifies spheres of cooperation and spheres of competition - in terms of healthy competitiveness - as well as policies of partnership, in particular with the United States but also with Russia, on the question, for example, of very heavy launchers, or with emerging countries such as India, China or Brazil.
That said, I would like to mention the need to strengthen the social dimension of European space policy. We know that the technological orientations are not neutral. The current debate relating to manned flights is not simply a debate on the question of whether, on the one hand, we should choose a combination of robots and humans or, on the other, the "fully automatic' . It is also relates to the problem of the outlook we are giving to society for the coming decades. The question of application is therefore essential, and the question of social utility crucial in itself. If we make progress in earth observation it is to improve our awareness of the balances in the ecosystem and of the need to conserve them. If telecommunications develop, it is primarily in order to combat isolation and to make progress in the area of distance medicine. If remote sensing expands, it will be because it is a tool for town and country planning. Finally, if navigation develops, it will be because the oceans are a favoured place for geostrategic issues.
A former head of division at the European Space Agency reminded us that there is a one to fifteen ratio between, on the one hand, the market for satellite launchers and on the other, land-based facilities and employment. For my part, I see that in Guyana and in Kourou, all along the road, there are billboards proclaiming, "Kourou, European space terminal' . I can assure you that the one to fifteen ratio is not born out by the facts, nor by the land-based facilities, nor by employment. It is probably not the case for other space bases either. I think we must look for an integrated programme. The social conditions in our countries demand it.
Madam President, ladies and gentlemen, Mr Desama's report illustrates the different approach to space travel on either side of the Atlantic. The number of employees in this sector alone - 200 000 in the USA as compared with about 40 000 in Europe - tells its own story. The growth of the commercial sector in Europe is certainly impressive. But technological advance and the development of new activities in the field of space research will certainly not be financed by the commercial sector. We can be absolutely sure of that.
I support the idea that European space policy should be regarded in its entirety, something which is advocated in the report. I wish to emphasize that science and the technology of manned space travel are of vital importance, and we should not merely restrict ourselves to their commercial applications. It is therefore essential that the Fifth Framework Programme should focus on the funding of space research for the benefit of the information society, earth observation and navigation. The British or Austrian Presidency could demonstrate its receptiveness to the technological development of Europe by convening a separate meeting of the European Council, in addition to that of the ESA-Council of Ministers, in order to discuss the theme of a European space policy, as recommended by the rapporteur.
The urgent need for European industry to improve its competitiveness makes space policy a compulsory subject for the European Council. Earth observation is particularly important in this respect. When employed in a responsible manner, this activity will stand our citizens in good stead. It is a science which guarantees progress in many areas, including environmental research. The need for intensive public funding is therefore obvious. It would be foolish to think that earth observation will sooner or later be nothing more than a commercial operation. Here Europe is on the point of losing out to the United States. The European Union must therefore not slacken its pace but must rather make earth observation a key part of its space research policy and to this effect should devise and submit a well thought out action programme.
Madam President, Commissioner, ladies and gentlemen, I would like to start my comments on Mr Desama's report on Europe and space by thanking and congratulating him for the enormous amount of work he has put into this within the Committee on Research, Technological Development and Energy.
Along with some of our colleagues, in spite of certain lobbies, fashions and, above all, caution, he defends the industrial and technological interests of Europe, its research and its appropriations, not to mention the safety of our energy.
As a member of the Committee on Economic and Monetary Affairs and Industrial Policy, I very often come into contact with these issues during the writing of my own reports and during my own work. I am, furthermore, working at this moment on industrial competitiveness in Europe, and I know the importance of public appropriations for research and the importance of space in our operations, our strengths and our European industrial hopes.
As a European, as a socialist and as a Frenchman, I therefore unreservedly support all of Mr Desama's proposals. Firstly, on the need for the revival of investment; on the delays and the catching up needed in some areas; on the need for concentration of the industry; on the place of the Fifth Framework Programme for research in its operations; and on the strengthening of our technological and economic potential in order to improve the technological competence and the financial capacity of the space industry, both military and civil.
I also obviously support his requests for the utilization of the space industry in the protection of man against natural disasters and other major risks. Finally, like him, I am aware of the actions necessary to control and eliminate the pollution caused by space debris.
Yes, Madam President, I will say once again that it is a good report, and very important for Europe. Let us hope the proposals will be voted for, taken up and followed through.
I would like to finish as I started, by insisting that European public financing of this sector must not be reduced. Do not forget that the Chinese launchers are largely financed by the Chinese State. Without going that far, we must avoid distortions caused by competition and therefore the European Union must not withdraw. Simply put, it is better to concentrate our efforts, better to target our objectives and not miss the small firing window in front of us.
Let us never forget - I am finishing, Madam President - that if the European space industry is flourishing commercially today, it is because, in its time, there has been some true political and public will, particularly in France. This will, and these appropriations, remain just as necessary today in order to prepare the space industry for tomorrow.
Madam President, ladies and gentlemen, as a Christian Democrat and member of the Group of the European People's Party I naturally welcome the report which has been presented by Mr Desama and Mr Malerba because like my colleague Mr Ferber I too perceive that it contains elements from our contributions in committee. Of course, I also welcome the excellent collaboration which has taken place with the Commission, in this case with Mrs Cresson, Mr Bangemann and Mr Kinnock, on the subject of guidance systems
I believe that the small interest groups to be found in this House - here in this Chamber, in the Intergroup on space travel and also in the space-travel Task Force, which has been formed from the Committee on Economic and Monetary Affairs and the Committee on Research, Technological Development and Energy - will develop into a major movement, and that the fascination which emanates from space travel will, I hope, attract greater attention both within this House and indeed from the wider public outside. On the way home this evening you have only to gaze at the clear, starry night sky and at the wondrous full moon to be convinced of the fascination of our universe. Unfortunately we are meeting here in a windowless room and cannot appreciate the magnificence of it all.
I do not want to repeat what has already been said. It has all been said already. I believe that the most important issue for the future - to be dealt with in the next report, which has already been submitted (and of which I am the rapporteur) - namely the position of the European aviation and space industries, will provide us with answers to the global challenges we have to meet. How big should our factories be? What should we be manufacturing in them? What sort of businesses do we need as Europeans in order to remain competitive in the global marketplace?
I think we should point out clearly that in future the development of guidance systems and aircraft navigation systems, which have already been touched on, and the work of successor organizations to GLONASS and GPS, will constitute a valuable contribution from the European Commission. We eagerly await an action plan which will allow us to make a start on these projects this very year.
Let me close with the following remarks. Mention has been made of the problem of space debris. In this context, we really should find a European scrap materials company capable of dealing with the problem of orbiting scrap, and we should also raise a warning finger to the various attempts being made by a number of people to have their own ashes scattered on the moon. Moon-dust is strange enough on its own without being further altered by the addition of the cremated remains of human beings. I do not want to see our moon becoming the favourite stamping ground of Mr Malerba. I really believe that this particular subject merits our attention.
Madam President, the UN is now taking ten years doing research into natural disasters partly with the aim of developing satellite charting applications for the prediction, charting, and avoidance of natural disasters, and to aid relief and rescue operations. It is appropriate now to declare EU support for this work. As Mr Desama stresses, the space programme must be seen in its entirety. It involves scientific and technological considerations and civil and military applications.
However, I do not believe we should support civil and military notions of inhabited space, as manned flights are tremendously expensive, and are not any more important for Europe than unmanned flights equipped with robots and automated equipment. The concept of living in space is, besides, a long way off, as we are only now starting to prepare for the first international space station. It will presumably only come together in the first half of the next millennium, and the possibility of building stations on other planets is still a very distant one.
It is especially important for the small European countries that satellites are not too large. The risks of big, long-term projects are also very great, and the results only begin to show after many years. It would be better to put more money into smaller carrier rockets - booster systems - and small-scale satellites. Every European country would be able to contribute to projects like these. Furthermore, with small booster systems we will get reasonable results in the shorter term, and money will not be spent on mere scientific exploits.
The role of the Fifth Framework Programme for research funding is important and necessary. The framework programme must be granted appropriations for space research, for example by evolving operations that are connected with the information society and remote surveying.
Madam President, my Commission colleagues and I welcome the excellent report by Professor Desama and Mr Malerba on our 1996 Communication on a European Union policy for fostering applications, markets and competitiveness for our space industries.
The report properly reflects the sustained interest which this Parliament has taken in space policy issues over the last 19 years. Some would argue that it is a pity that there has not been such widespread and determined commitment from other quarters over that period. The report also has the virtue of asserting the importance of an effective European role in the variety of activities that are needed to ensure, in the words of paragraph 6 of the report, that our Community and industries can 'boldly go' towards development which is commensurate with modern needs and opportunities. That, very obviously, is in our economic, industrial and security interests, and as several Members of this House have pointed out in the course of this very good debate, it will also help to improve the quality of life of people everywhere in a very great variety of ways.
As our Communication and this report made clear, responding to the challenges of developments in space policy will require leadership and vision, and everyone involved in national governments, industry, research and in the European institutions needs to be imbued with a sense of urgency. The difference in the scale of activity in Europe and the USA is illustrated by the fact that just 39 000 people are employed in space-related activities in the Union - a fifth of the number currently employed in similar activities in the United States of America. The fact that in satellite navigation alone there are reliable estimates of a global market that will be worth US$50 billion within the next seven years should inspire an avid desire to exploit the possibilities of growth.
Clearly, space issues involve a very wide variety of interests and institutions, and the role of the Union and the Commission is not to substitute for these different interests but to help to provide a vision around which they can organize and combine efforts. To that end we will continue to use regulation and legislation. We will exploit external relations activities to promote European interests bilaterally and in international bodies, a dimension which, as Professor Desama has made clear, is obviously crucial since these markets are, by definition, global and not European, and we need common standards.
We will further employ research and development resources in the framework programmes and in the telecoms trans-European networks and, of course, we will provide the modest support that is available for infrastructure development through the trans-European networks' budget.
As the House will know, the primary contributor to space research and development is the European Space Agency, whose annual budget for this specific area is equivalent to that of the whole of the European Union's framework programme. Community research and development work in this area therefore needs to be closely targeted on Community priorities, and it needs to be complementary to the activities of the ESA and of Member States. Together with my colleagues Edith Cresson and Martin Bangemann, I am therefore committed to ensuring that the Fifth Framework Programme will focus on supporting activities in the three main areas dealt with in the Commission's Communication and, indeed, focused on in the report being considered by the House tonight: satellite communication, navigation and Earth observation.
One of the key points in the report now being considered is that the private sector should not be expected to substitute for public money in the development of major space-related technologies. I strongly share the view that there must be a continuing and substantial public investment in those areas that reflects their strategic importance to society as a whole.
It is also clear, however, that, as in many other cases, there is a need for imaginative forms of public/private partnership, partly to mobilize complementary sources of financing and partly to improve the quality and the costeffectiveness of projects by bringing in private-sector expertise.
Meanwhile the action plans which the Commission Communication promised on each of the three main policy areas are under way. Indeed, as honourable Members will know, and as Professor Desama said, the one on telecommunications is already available, the Earth observation plan will be available later this year and I am happy to say that the satellite navigation action plan, for which I have responsibility, will be produced later this month.
That document has two main aims: the aim of catalysing a firm political commitment from Member States for a European contribution to satellite navigation so that the private sector can have the confidence to invest in the future, and, secondly, the aim of demonstrating that the European Union is in a position to take the action necessary to turn vision into reality and make secure practical progress - not a moment too soon, several honourable Members could justifiably add.
As many honourable Members here will be aware, there are several sensitive areas to deal with, including financing, the question of how the European contribution should relate to the existing United States' and Russian military base systems, and what forms of organization we need in order to run and to regulate the European component of satellite navigation. I look forward to discussing that action plan in this Parliament, especially in view of the support given to a European approach to satellite navigation in Professor Desama's report.
The Commission fully shares this Parliament's commitment to an active and comprehensive European policy for space, with the European Union and its institutions promoting a forward-looking European perspective and cooperating with Member States and other institutions to make a reality of the vision which is increasingly shared.
I thank this Parliament for its continuing efforts to stimulate and to guide that vision and I express the gratitude of the Commission and particularly my colleagues, Mrs Cresson and Mr Bangemann, for the quality of this report, and my gratitude to those who have compiled it.
Thank you, Commissioner Kinnock.
The debate is closed.
The vote will take place tomorrow at 12 noon.
New Rule 79a of the Rules of Procedure
The next item is the report (A4-0006/98) by Mr Fayot, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on inserting a new Rule 79a on the procedure for delivering opinions pursuant to Article 109j of the EC Treaty.
Madam President, I am raising a preliminary question to this debate, in accordance with Rule 128 of our Rules of Procedure. In fact, the proposal for a decision in the report and the amendments of the Rules of Procedure included are inadmissible, both for reasons of procedure and for reasons of substance.
On the level of procedure, the text proposed to the House is not in keeping with the text adopted in committee. In fact, the text we had adopted in committee reads as follows, at the end of Paragraph 2: "Parliament will then vote on the recommendations, with no amendments; there will be a single collective vote for this proposal' . The text submitted to us today is, "Parliament will then vote en bloc on the recommendations, with no amendments' . Thus this totally different text is, moreover, an amendment - Amendment No 11 - which had been removed by the Committee on the Rules of Procedure as it was an oral amendment. Article 150 has therefore not been respected.
On the substance, the proposed text takes up once again the current drafting of Article 80, Paragraph 1, of the Rules of Procedure, which provides for an assent but not for a consultation of Parliament, whereas Article 109j of the Treaty provides for a parliamentary consultation and not for an assent.
That is why I am raising this preliminary question.
Thank you, Mr Fabre-Aubrespy. The rapporteur, Mr Fayot, will now speak against the motion.
Madam President, I would like to state briefly that I agree with Mr Fabre-Aubrespy's request. I found out only in passing that the text today being presented to the European Parliament is not the same as the one that the Committee voted for. This seems to me an essential reason for a referral back to the Committee of the draft amendment of the article. On the other hand, to change, in a way, a simple opinion into an assent enormously reduces MEPs' rights. Thus it seems to me somewhat paradoxical that the European Parliament should reduce motu proprio its own rights in this affair. I therefore wish the draft revision of our Rules of Procedure to be submitted once more to the responsible Committee.
Madam President, I request the rejection of this preliminary question for two reasons. The first concerns the text proposed to the House. According to Mr Fabre-Aubrespy, it is not the same as that voted for by the Committee. In effect, the Committee voted for the addition by saying that Parliament would vote en bloc and it was clearly stated, at the time of discussion and decision by the Committee, that this addition should be integrated into the text. This is therefore exactly what has been done.
As regards the second argument, Mr Fabre-Aubrespy says that it is a question here of an assent text, but the Committee on the Rules of Procedure was not of this opinion. This discussion has already taken place in committee; that is why the text presented to you corresponds perfectly, in spirit and in letter, to that which was voted for by the great majority of members of the Committee. I therefore ask the House to reject this preliminary question.
(Parliament decided against referral back to committee)
Madam President, Article 109j of the Treaty defines the procedure by which a decision will be made on the countries to participate in monetary union. It will be enforced on 1 and 2 May 1998.
Given the importance of the political issue, it is essential that the institutions involved in this procedure act with the utmost clarity possible. The solidity of monetary union, along with its credibility in the eyes of the financial markets and the public, depends upon the transparency and rigour with which key decisions are made. The European Parliament will have a role to play in this procedure. The Treaty foresees, in Article 109j, Paragraph 2, last subparagraph, and I quote: "The European Parliament is consulted and conveys its opinion to the Council, which will meet at the level of Heads of State and of Government' .
It is not for me to comment here on the quite specific nature of the whole of the procedure. But I would like to underline that Parliament intervenes on two occasions and that, in my opinion, this double intervention constitutes a whole, from a political point of view.
The first intervention takes place when Parliament expresses its opinion on the reports of the Commission and the European Monetary Institute, which will be ready on 24 March 1998. This first intervention is "good policy' , since Parliament, through public debate on respect for convergence criteria and on the whole of the monetary situation, gives a guarantee of democracy to the process. On this subject, there is an agreement between the Commission, the Council and the European Parliament. This first stage enables Parliament to establish a detailed report in which normal parliamentary rules will play a full role. There will probably be a vote on the conclusions on 30 April, or even earlier, but in any case sufficiently close to the weekend of 1 and 2 May 1998 to be available for the Ecofin Council on 1 May.
If this first intervention on the part of Parliament is not anticipated in the Treaty, then the second, on the contrary, most clearly is, as I emphasized at the start. It is, in fact, obligatory and it must therefore take place according to a procedure that must be marred by no uncertainty, due to the risk of invalidating the whole of the process towards monetary union. It must, furthermore, take place within time constraints the like of which apply to no procedure currently anticipated in our Rules of Procedure. It has therefore been necessary to improvise, and amend the Rules of Procedure by introducing a new procedure.
These constraints are not born of our imagination, but they have been imposed on us as a precondition that cannot be ignored, following the exchange of letters between the President of Parliament, duly mandated by the Conference of Presidents, and the Presidents of the Council and the Commission. They are the result of a political will to sort everything out during the weekend in question, whilst the financial markets are shut from the Thursday evening to the Monday morning. For the success of the operation, it is an essential condition. In this way, Parliament will not have access to the recommendations of the Ecofin Council until the morning of 2 May. Given that the European Council is being held that afternoon, it is physically not possible to use the procedure of a written report with amendments.
The vast majority of the Committee therefore opted for an oral procedure, without amendment, with a block vote on the list of countries to take part in monetary union. The text adopted is absolutely clear and unequivocal and is not open to any debate on procedure.
I am therefore convinced, Madam President, that the text we are proposing to Parliament is in complete accordance with the wishes of the vast majority of our Parliament to bring this extraordinarily complex and important task of completing monetary union to a successful conclusion.
Madam President, the deadline for submitting amendments has been extended until this evening, even if the political groups had at their disposal, and I wish to emphasize this, the text of the amendment last Tuesday afternoon, after the vote of the Committee on the Rules of Procedure that same afternoon. I was told, at 7 p.m. this evening, that only one amendment had been introduced. This amendment is an amendment by the Green Group requesting, instead of a block vote, a separate vote on each country on the proposed list of monetary union participants.
As rapporteur I must oppose this amendment because Parliament cannot, at this stage, start giving out individual marks to countries agreed by the Ecofin Council. I think that if Parliament wishes to do so, it can do this during the first stage but, once at this stage of the procedure, to want to comment separately on one country or another would only confuse the political message we have to give.
Madam President, I request that the House kindly approves the text as proposed by the vast majority of the Committee on the Rules of Procedure, and I would like to end by highlighting the excellent collaboration of the Committee on the Rules of Procedure with the Legal Service, but above all with the Committee on Economic and Monetary Affairs. The Conference of Presidents had asked us to deal with this amendment of the Rules of Procedure together with this Committee. I would like to thank in particular the chair of this Committee, Mr von Wogau, and also Mrs Randzio-Plath, chair of the Monetary Sub-Committee, for their very interesting contributions. Once again, I ask that the House kindly approves in its majority this amendment to the rules.
Madam President, I will be brief. I congratulate Mr Fayot on his report. The Socialist Group, of whom I am the spokesman, will be supporting it in its entirety and without amendment. It was necessary to amend our rules to incorporate our ability to be consulted, swiftly and speedily, on opinions pursuant to article 109j with respect to economic and monetary union. Mr Fayot's report is a mean, lean and green report. It is short, sharp and to the point.
Parliament will debate on the basis of an oral report by its responsible committee. It will then take a single collective vote on the recommendations with no amendments. This will enable Parliament to speak with a sharp, clear voice and at the same time frustrate those prepared to use all means possible to hinder Europe's forward march.
Madam President, ladies and gentlemen, let me begin by saying that speaking for the Committee on Economic and Monetary Affairs as well as for the PPE I both welcome and support the rapporteur's report. Within the Group of the European People's Party and the Committee on Economic and Monetary Affairs there is a large majority in favour of the Fayot report and I would like to express my own personal thanks for the cooperation shown by the Committee on the Rules of Procedure.
Why do we need to amend our Rules of Procedure? Because, for one thing, the process we use to make this resolution is of enormous importance, and, for another, we are going to be in a situation which is relatively new to us.
What does the Treaty stipulate? It stipulates that the European Parliament is to make known its position on the Finance Ministers' proposal. However, this proposal will not be drawn up until the evening of 1 May. As a result of this, a written procedure will not be possible and we shall be obliged to state our position to the Finance Ministers' proposal at this special sitting of the European Parliament on 2 May, which will presumably take up the whole morning.
For this reason, we have opted for a two-part procedure. On 25 March, the European Monetary Institute and the European Commission will submit their recommendations. On this basis, the Committee on Economic and Monetary Affairs will then draw up a report giving all the possibilities for the submission of amendments in committee. The European Parliament will subsequently adopt an initial position at its part-session of 29-30 April.
As Mr Fayot has already said, this position is not expressly provided for in the Treaty, yet neither is it expressly ruled out. At the same time, the national parliaments of the various Member States will also be adopting a position on the proposals of the European Commission and the European Monetary Institute. When these possibilities have been exhausted and Parliament's position has been made clear, we shall examine the proposal of the Finance Ministers and make our position on it known by verbal process. In view of the fact that we previously had a period of one month in which to prepare our position by a truly democratic procedure, I consider it entirely justified that we should concentrate on voting either "Yes' or "No' to the Finance Ministers' proposals. This is a process which on the one hand will satisfy all the democratic requirements, and on the other will also ensure that the European Parliament properly discharges its duty in this historic situation.
Madam President, I cannot be as enthusiastic as the previous speakers. My group will of course support the report, but we have to ask ourselves if we as Parliament are not giving away a little bit too much by saying that this is right. We are having a first debate on the basis of a report by the Committee on Economic and Monetary Affairs and Industrial Policy, but as Parliament, we will then still have an important vote on Saturday 2 May. It is a special article for a special occasion, because I cannot see us using it much thereafter.
We can ask ourselves what will be the use of this Parliament's recommendations, and we may assume that the Council will take note of these. But must we really restrict ourselves by saying we will vote for or against, and we will not be able to make any amendments? I find this all the more regrettable, because we can only work with oral recommendation in the present version of the Fayot report. I would prefer to have seen this oral recommendation as optional. We will also consider whether we will have a separate vote on this.
We know that one Member States meets all the criteria for membership of EMU, did not enter a condition in the Accession Treaty, but yet does not want to participate. Formally we should really say that this invalidates the Ecofin Council recommendation, as this country will not be included. We will nonetheless be in favour of starting EMU, but are not able include the qualifications that this country should actually belong. I regret this.
Madam President, ladies and gentlemen, the weak position of Parliament within the legislature is the main flaw in the EU's democratic structure. This deficiency also lies at the heart of a further problem, namely the failure of our citizens fully to accept European integration. In view of this deplorable situation it must seem absolutely incomprehensible that Parliament of its own accord should opt for a further curtailment of its rights. Here I am in no way underestimating the urgency of the situation, and the special circumstances which mean that Parliament very quickly has to adopt a position on the recommendations of the Ecofin Council. However, it is quite unjustified that we should forgo a written report on this matter and spontaneously remove the fundamental right of the Members of this House to submit amendments in plenary session, as well as having to vote en bloc . This is tantamount to Parliament cutting its own throat.
It seems to me to be very important that Parliament is able to adopt a discriminating position prior to the final resolution of the Council on the introduction of monetary union. I therefore implore this House, politely yet forcefully, to support our amendment and allow a split vote on the recommendations of the Ecofin Council, so that we can vote individually on this issue.
Madam President, Commissioner, ladies and gentlemen, the Group of the European Radical Alliance will also vote in favour of Mr Fayot's report, thanking the rapporteur for the speed with which we in the Committee on the Rules of Procedure, the Verification of Credentials and Immunity have carried out what seemed to be in the general interests. I told that Committee, and I confirm it now in Chamber for it to be put on record: I think that, in these proceedings, obviously faced with a series of general contingencies and in the interests of the Union, we have gone beyond the limit of the autonomy, the independence of the rights of the MEPs and Parliament which are guaranteed by our Rules of Procedure. We have certainly tried to take into account the requirement that these proceedings should be swift and enable the Union, without upsetting the markets, to take a decision that contemplates Parliament's opinion, but, in doing so, Mr Fabre-Aubrespy is basically seeking to interpret it but, in my opinion, he is exaggerating when he says that some rights have been violated - we actually have fewer guarantees of rights, certainly on two or three points.
That is why, when voting on Mr Fayot's report, I believe that, in the trialogue and in the dialogues we are having with the other institutions, the President should assert our wish for fair cooperation, and should, however, also inform all the other institutions: for example, Council should be told clearly that Parliament is also prepared to do this provided Council is prepared for other forms of cooperation, such as cooperation with the Committees of Inquiry or with other sectors deserving fair cooperation, the cooperation we are prepared to provide and which we would also like to see from the other institutions, from Council and - if Commissioner Kinnock will allow me - from the Commission as well.
Madam President, ladies and gentlemen, the report proposed to us by the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, is legally questionable and politically inappropriate. I have given two reasons in a minority opinion, which appears in the report.
On a legal level, I maintain that the opinion requested from Parliament is different to an assent. The opinion that is requested by article 109j of the Treaty, an opinion given on an Ecofin Council text, in this case, conveyed to a Council meeting at the level of Heads of State and of Government, must be pronounced by Parliament on the basis of a written report including a preamble, a proposal for a resolution and a right to amendment, which is the same whether within the Committee on Economic and Monetary Affairs and Industrial Policy or within this House. It is not possible to disregard this without deliberately violating article 109j of the Treaty.
I was told: Parliament will sit and give its opinion at the stage of recommendations to the Commission, but the Commission is not the same body as the Council of Ministers. The text that it will draw up is legally different. The opinion that Parliament will give - which is a non-obligatory opinion - is legally different.
The report is politically inappropriate. It is inappropriate because Parliament - and it is paradoxical that our group should end up defending the rights of Parliament on such a serious matter - in reality refuses to exercise the authority it draws from the Treaty. Technical arguments do not exist. You can find a procedure permitting Parliament to have its say. How can you imagine that such a serious decision as the implementation of economic and monetary union can be carried out on the basis of an oral report? How can you imagine that MEPs, either together or individually, would not have the right of amendment? How can you imagine that the representatives of the people of the Member States of the European Union are not able to comment on each one of the recommendations that the Ecofin Council's conclusions will cover?
They want to gag Parliament. We will not accept this, and we will use all the legal means possible to enable us to gain satisfaction in this matter.
Madam President, I found the last contribution rather surprising because anyone who has observed the process of economic and monetary union over the last 7 ½ years knows that this House has followed the whole process very closely. Anyone would think that the debate that we are going to have on 2 May is the first and only time that Parliament has ever looked at the question of economic and monetary union. We debate it every month in the Economic Committee. We debate it at least every other month in this Parliament and we have done so for the last 7 ½ years. I think that some of the contributions today show that those people who have spoken simply do not understand the process that we have undergone since 1990 when stage one of EMU began.
There are two opportunities for the European Parliament to look at the process of EMU. The first will be in the report that Karl von Wogau writes for us where he will look in detail at the information that comes from the European Monetary Institute and the Commission. Parliament can then make all of the political points that it needs to make. It can build into that report all the new ones that it wants to incorporate. We can debate at length in the various committees and in Parliament all of the aspects of the convergence criteria - the effect on employment, the effect on the external exchange rate. All of these other points can be debated and I have no doubt that the groups that seem so quick to run for further legal advice will take part in that debate. But the most important thing for us to do, having passed the von Wogau report during the Brussels plenary session on 29 and 30 April, is to realize the historic decision that we then have to take on 2 May. What the Rules Committee and Mr Fayot have done - and I would like to thank him on behalf of the members of the Economic Committee; I would like to join with Karl von Wogau in thanking him and his colleagues - is to provide an opportunity for Parliament to give its historic seal of approval, after all the lengthy and detailed debates that we have undergone, and make that historic decision. If there are political groups in this Chamber who choose to try and make cheap political capital out of 2 May, we will not forget them in this House and I certainly hope that people in Europe do not forget them.
Madam President, let me first say that I think Mr Fayot has produced a very elegant solution to a very difficult problem. In fact I believe this is the only possible solution given the pressure of time under which we have to work. However, I would still like to complain that through this accelerated procedure we are turning our opinion into a formality which in practice cannot result in anything but an approval of Ecofin's recommendation. As the situation stands, I believe it would have been better almost if we had not given any opinion at all before the Council's decision, quite simply for the simple reason that I am afraid this is going to be seen and represented as an empty gesture from the European Parliament and not as a real exercise of Parliamentary power. I am also afraid that it is going to strengthen the impression that the whole EMU project has a very dubious, if not to say bad, democratic basis. That is of course not something which Mr Fayot can control. His report and solution are the only possible ones, and I can only hope that as many of us as possible vote for the report tomorrow.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Amendment to Rule 75 of the Rules of Procedure
The next item is the report (A4-0400/97) by Mr Ford, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on amending Rule 75 of Parliament's Rules of Procedure (Delegation to Conciliation Committee).
Madam President, I promise I will not take anything like five minutes for my report.
As you said, this is a report on amending Rule 75 of the Rules of Procedure, on conciliation. It has been argued in the past in this House that Parliament has not been punching its full weight with respect to conciliation and its role in the Conciliation Committee. Following a referral by the President of Parliament to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, the Committee has looked at the matter, and it is not our view that Parliament's representatives have in any way been lacking in their efforts to make Parliament's position clear on the Conciliation Committee and, as it were, to ensure that Parliament has the maximum possible say on that important committee.
However, it was clear that there could be a number of small procedural changes in our rules which would actually help Parliament's side of this work. Members will see in front of them three proposed amendments to the procedure, one of which incorporates two small changes.
Firstly, with respect to Amendment No 2, we propose changing 'may appoint substitutes' to 'shall appoint substitutes' because there have been problems in the past when groups have not had named substitutes available.
The second amendment removes restrictions on substitutes actually attending meetings when a full Member has attended for part of the time, in other words we would follow the same procedure as laid down at the moment in our committees on the Conciliation Committee.
Thirdly, we are proposing that the meetings should be not in camera, but merely not public, which would allow the participation of representatives from other institutions and, on occasion, the substitutes who may be called on later.
Finally, we call on the Conference of Presidents to lay down procedural guidelines because we think that there are other points which are not the purview of the Rules Committee which could aid the functioning of the Conciliation Committees.
I urge Parliament to support these changes to the Rules for now and to come back and look at this matter after the next European Parliament elections to see if further changes are required.
Madam President, it is a great pleasure to rise in support of Mr Ford's report. These are only small amendments to the Rules of Procedure, but they are highly significant. They will put Parliament on an equal footing with the Council in the conciliation procedure itself. The Council, up to now, has had an advantage in that the Treaty specifies that the Council or its representatives attend the conciliation meetings and in practice, when necessary, in cases where meetings have gone on longer than expected - as they often do in conciliation, with extra meetings called at short notice - the Council has been able to change its representatives.
We in Parliament have tied our hands somewhat in not making full use of the possibility of using substitute Members in the Conciliation Committee. Very often it is necessary to change representatives at the last minute because of the very nature of negotiations that take place in conciliation. These small changes will make it possible for Parliament to do that and thereby place us on an equal footing with the Council in the Conciliation Committee. It is timely to introduce that change at this very moment because the Amsterdam Treaty changes the procedure under the Codecision Procedure of the Treaty - the Codecision Procedure which is actually the culmination of Parliament's legislative powers. Amsterdam will make it impossible to adopt any legislation that falls under the Codecision Procedure without the explicit agreement of the European Parliament.
Most codecision, even now, does not require conciliation. The two readings in each institution suffice to reach agreement. But where the matter does have to go to conciliation, under the Amsterdam Treaty agreement in the Conciliation Committee will be necessary in order for legislation to be adopted. Under Maastricht it was possible for the Council to opt out and unilaterally adopt its own text, challenging Parliament to reject that text. That will no longer be possible. Therefore the significance of the Conciliation Committee is enhanced still further. It is absolutely right that at this stage we get our procedures into line to make sure we can take full advantage of that.
Madam President, I would like to congratulate the rapporteur on an excellent report. The Group of the European People's Party will be supporting it in its entirety. Since it is late and there are few of us present I can be short and brutally frank. It is my view that the European Parliament spends too much time wishing it had more power and not enough time effectively implementing the powers it has.
There is a symbolic and institutional importance in what Mr Ford is doing. He is making it easier for us to make coherent and consistent use of the powers we have. That is a genuine contribution to closing the democratic deficit. It is not as intellectually and politically seductive as all the things we talk about in the Committee on Institutional Affairs but perhaps in the long term it is going to be even more effective and even more important. So not merely for administrative and technical reasons but also for political and institutional reasons, we in the Group of the European People's Party will enthusiastically be supporting this report.
Madam President, I offer my congratulations to Mr Ford and to the other speakers in this heated debate. My contribution to the air of unanimity will be to agree with everything that has been said so far. Conciliation and codecision were long fought for by Parliament and were a recognition of Parliament's role. They were a significant step forward. Generally speaking the Council's attendance at these meetings was good, whereas, for whatever reason, Parliament delegations have sometimes been poorly attended.
This rule change both facilitates and encourages greater participation. As Mr Ford explained, the logic behind it, the reasoning and the very clear wording put pressure on political groups and oblige them to provide a substitute so that Parliament will be better represented and can play a full part in all the debates. Attendance will be better as will decisions. In the end, for parliamentarians, it will be seen as one of the best reports to come before Parliament so far this year.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
(The sitting was closed at 8.05 p.m.)